Bradley, J.
(dissenting) :
I am of the opinion that the plaintiff’s exception was well taken to the ruling which permitted the medical witness to answer the question, “suppose a young lady of nineteen or twenty years, weighing one hundred and twenty pounds, who had never had sexual intercourse with a man, should be seized and thrown upon the floor and ravished against her will and her resistance, state whether or not, in your judgment, from your reading and experience it would be probable that pregnancy would follow such an intercourse ; ” that the opinion called for was conjectural and speculative in character and that no evidence had been given on the part of the plaintiff which waived her right to effectually take exception.
Judgment affirmed.